                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

 MANOGNA DEVABHAKTUNI,                    §
                                          §
        Plaintiff,                        §
                                          §    Civil Action No. 3:19-CV-02217-X-BN
 v.                                       §
                                          §
 DAVID C. GODBEY, et al,                  §
                                          §
        Defendants.                       §
                                          §



                                     ORDER

      The Court considers the report of the United States Magistrate Judge in this

action, which was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

      In her complaint [Doc. No. 3], the plaintiff Manogna Devabhaktuni names

Judge David C. Godbey and appears to name all other judges in the United States

courts system. Devabhaktumi requests monetary relief from Judge Godbey. On

September 17, 2019, the Magistrate Judge entered proposed findings of fact and

recommendations [Doc. No. 4] that the Court should dismiss this case with prejudice

because Devabhaktuni’s claims against Judge Gobey and all other judges are barred

by absolute judicial immunity under 28 U.S.C. § 1915(e)(2)(B).

      Having received the Report of the United States Magistrate Judge, and no

timely objections being filed, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct and adopts the Magistrate Judge’s

report as the findings and conclusions of the Court. Accordingly, the Court hereby
DISMISSES this case with PREJUDICE.



     IT IS SO ORDERED this 21st day of October 2019.




                                        _________________________________
                                        BRANTLEY STARR
                                        UNITED STATES DISTRICT JUDGE
